DETAILED ACTION
This Office Action is in response to the RCE filed on 01/13/2022.
Claims 1-5, 7-8, 10, 12-14 are pending claims; Claim 1, 12 and 13 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Allowable Subject Matter
Claims 1-5, 7-8, 10, 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Edge (US 2017/0316091 A1), Kim (US 9223475 B1),  Albrecht et al. (US 2008/0134060 A1) fail to clearly teach or fairly suggest the combination of following limitations: 
displaying, based on the directory hierarchy, the entries of the directory in a form of thumbnail symbols in a directory display area, the directory display area being an area disposed at a side position in a document display area for displaying the directory, 

displaying a first button icon in the directory display area when a mouse cursor is within the directory display area, wherein the first button icon is configured to switch, upon being clicked by the mouse cursor, a display form of the entries of the directory between performing a constant display and revoking the constant display, and the constant display is a display form in which the entries of the directory are constantly presented in a form of texts, and 
wherein when the constant display is revoked, the display form is switched from the constant display to a non-constant display, in which when the mouse cursor moves out of the directory display area, the directory will be restored from the form of texts to the form of thumbnail symbols.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179